ON APPLICATION FOR REHEARING:
PER CURIAM.
In this application for rehearing, Edward L. Pick and the Succession of Tilden Pick, defendants-appellants herein aver that this court decree is “confusing from the standpoint of the parties herein, in that it seems to affirm the trial judge’s recognition of the Bernstein claim, while at the same time indicating that the said claim is not com-pensable.” They ask for rehearing for clarification purposes.
In his reasons for judgment, the trial judge found that the partnership recognized that a specific management fee was to be paid one of the partners (Mr. Bernstein). The trial judge recognized the Bernstein claim for 2% of gross sales, for both 1977 and 1978; and concluded that this claim was subordinate to the claims of other partnership creditors. Although the trial judge fixed the amount of compensation, he concluded that this was a partnership debt. The record clearly shows from the management agreement that this royalty was due by the partnership and not a personal obligation of the individual partners themselves.
For these reasons, as well as those éx-pressed in our earlier ruling, we conclude that the trial judge was correct in recognizing the Bernstein claim, and that it is a claim against the partnership assets alone, secondary to the claims of other partnership creditors.
Accordingly, we supplement our previous opinion for the reasons mentioned above, and in all other respects deny rehearing.